
	
		II
		111th CONGRESS
		2d Session
		S. 3169
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Attorney General to make recommendations
		  to the Interstate Commission for Adult Offender Supervision on policies and
		  minimum standards to better protect public and officer safety.
	
	
		1.Recommendations relating to
			 interstate compactsNot later
			 than 6 months after the date of enactment of this Act, the Attorney General
			 shall make recommendations to the Interstate Commission for Adult Offender
			 Supervision established by the Interstate Compact for the Supervision of Adult
			 Offenders pursuant to section 112 of title 4, United States Code, and to submit
			 to Congress a report on whether minimum standards in such Interstate Compacts
			 should be updated to better protect public and officer safety. The report shall
			 investigate whether Interstate Compact rules should be amended to better
			 protect public safety and improve officer safety. Policies examined should
			 include at least the following, with respect to the transfer of supervision of
			 an adult offender from an originating State of jurisdiction to a receiving
			 State:
			(1)ICAOS rule 3.107
			 on relevant information provided by sending States to receiving States before
			 the transfer of an adult offender
				(A)Whether sending
			 States should provide additional relevant information requested by the
			 receiving State before the transfer is accepted.
				(B)Whether a complete
			 criminal history of the offender, including their juvenile and misdemeanant
			 record should be required.
				(C)Whether a
			 description of the offender’s criminal activity, including a description of
			 what each crime entailed and pre-sentence investigations for previous
			 convictions, should be required.
				(D)Whether it is
			 critical for the receiving State to know if an offense was sexually
			 motivated.
				(E)Whether a copy of
			 an up-to-date mental health evaluation when there is an indication of mental
			 health issues should be required.
				(2)Mandatory
			 retaking an adult offender
				(A)Whether amendments
			 should be made to allow the receiving State to return the offender to the
			 originating State.
				(B)Under what process
			 a retaking of an offender by the originating State could occur at the petition
			 of such originating State.
				(C)Whether an
			 originating State’s supervision responsibilities have been terminated by the
			 issuance of an abscond warrant from the receiving State.
				(3)Issuance of
			 abscond warrants from sending states
				(A)Whether an
			 originating State is obligated to keep the abscond warrant in place until the
			 offender has been returned to the originating State.
				(B)What
			 information-sharing responsibilities originating and receiving States should
			 have with respect to other States for purposes of protecting other States’
			 public safety.
				(C)Whether the
			 originating State, apprehending State, or previously receiving State has
			 supervision responsibilities.
				(4)Receiving state
			 authority to issue warrants
				(A)Whether receiving
			 States should be vested with the authority to issue a warrant for the
			 offender’s arrest and detention until the originating State has retaken the
			 offender.
				(B)Whether additional
			 authority is necessary for receiving States when community safety is at
			 risk.
				
